l l 1 . l l

Case 7:18-cv-03236-NSR Document 27

UNITED STATES DISTRICT COURT
S()UTHERN DISTRICT OF NEW YORK

i\/lALlBU |V|ED|A, LLC

 

 

(ln the space above enter the full name(s) of the plaintij”(s)/petitioner(s). )

- against -

DAV|D GA|NZA

 

 

 

 

(In the space above enter the full name(s) of the defendant(s)/respondent(s).)

ADMISSIONS AND DENIALS

l l

Filed 10/26/18 Page 1 of 3

 

7;18 Civ.03236 (NSR)( )

 

 

 

   

 

ANSWER
l gene sum
imocuMENT
§§ELECW;¢)NECMLY ILEDQ
l';DOCit: v /, ,m_
§u/:»..Ti~;r"itst~;i): \13 _ ’ l$;

 

 

 

 

 

 

In this section, state which factual allegations in the complaint you admit to and whichfactual allegations you deny.

You should refer to the complaint paragraph by paragraph (and sentence by sentence within each paragraph), in the

same order as the paragraphs and sentences appear in the complaint Attach additional sheets ofpapers as necessary.

 

 

 

 

 

 

 

 

1. The defendant admits that this court has subject matterjurisdiction over this lawsuit.

2. The defendant denies that his lP address was used to illegally distribute the copyrighted movies
3. The defendant lacks sufficient knowledge or information to determine the truth of the allegations
4, The defendant lacks sufficient knowledge or information to determine the truth of the allegations
5. The defendant lacks sufficient knowledge or information to determine the truth of the allegations
6. The defendant lacks sufficient knowledge or information to determine the truth of the allegations
7 _ The defendant lacks sufficient knowledge or information to determine the truth of the allegations
8. The defendant lacks sufficient knowledge or information to determine the truth of the allegations
9. The defendant admits that he lives at this address

 

10. The defendant lacks sufficient knowledge or information to determine the truth of the allegations

Rev. 05/2007

H__ ‘ \ l

Case 7:18-cv-03236-NSR Document 27 Filed 10/26/18 Page 2 of 3

11. The defendant lacks suchient knowledge or information to determine the truth of the
allegations

12. The defendant lacks suchient knowledge or information to determine the truth of the
allegations.

13. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

14. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

15. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

16. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

17. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

18. The defendant denies down|oading any pieces of the movies

19. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

20. The defendant denies down|oading any of the movies The defendant lack sufficient
knowledge to say that the plaintiff uploaded any content to a BitTorrent user.

21. The defendant denies down|oading any pieces of the movies

22. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

23. Exhibits A and B do not match each other and have different amounts of titles in each
therefore the defendant denies this paragraph.

24. The defendant denies down|oading any pieces of the movies

25. The defendant denies down|oading any copyright infringing material via the BitTorrent
network.

26. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

27. The defendant lacks suchient knowledge or information to determine the truth of the
allegations

28. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations .

29. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations '

30. The defendant denies down|oading any pieces of the movies

31. The defendant denies down|oading any pieces of the movies

32. The defendant lacks sufficient knowledge or information to determine the truth of the
allegations

33. The defendant denies down|oading any pieces of the movies

' i

Case 7:18-cv-O3236-NSR Document 27 Filed 10/26/18 Page 3 of 3

II

DEFENsEs
In this section, state any legal theories that, even assuming that what plaintiff has alleged in the complaint is true,

do not permit the plaintiffto win the case4 Attach additional sheets ofpaper as necessary.

FIRST DEFENSE:
The defendant denies down|oading any copyright infringing material via the BitTorrent network.

 

SECOND DEFENSE:

 

THIRD DEFENSE:

 

WHEREFORE defendant asks this Court to dismiss the complaint and enter judgment in
favor of defendant.

[]f you have any counterclaim against the plaintiyf that arises out of the same events or
transactions stated in the complaint and/or any crossclaims against the other defendants that arise
out of the same events or transactions stated in this complaint and/or any third-party claims you
have against third-parties (that is, someone not already named in the lawsuit) that arise out of the
same events or transactions stated in the complaint you should attach additional sheets of paper
to set forth the facts and bases for any such claims & the Pro Se Manual for a further
explanation.]

I declare under penalty of perjury that the foregoing is true and correct.

Signed this e_?(L day of [§Q:é>ln ¢ , 20_[£.
Signature of Defendant load-ala }%/4<‘§)4-_)

Address 10 Jones P|ace
Tappan, NY 10983

 

 

 

Telephone Number 845-359-2213

 

Fax Number (if you have one)

 

Rev. 05/2007 2

